DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 16-20, the words “and/or” on line 2 of claim 16 render claims 16-20 indefinite because it is unclear what is required by the claims. Accordingly, the claims are indefinite because the metes and bounds of the claims are unclear. For the purpose of examination, the words “and/or” have been interpreted as --or--.
Regarding claims 18-20, the recite “the inertial actuator” on line 1 of claim 18. There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 20, the words “and/or” on line 2 of claim 20 render claim 20 indefinite because it is unclear what is required by the claim. Accordingly, the claim is indefinite because the metes and bounds of the claim is unclear. For the purpose of examination, the words “and/or” have been interpreted as --or--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8, 12-13, 16 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stachowski et al. (US 2007/0080275 A1).
Regarding claim 1, Stachowski et al. disclose an apparatus, comprising: a four-bar linkage mechanism (Figs. 4, element 400A and/or 400B) including an upper link arranged parallel to a lower link and a first side link arranged parallel to a second side link, wherein the first and second side links are coupled between the upper and lower links at distal ends thereof to form a parallelogram structure (paragraph 0054); at least one gravity compensating spring (Figs. 1-2 and 4, element 102, 203; note, springs unlabeled in Fig. 4) coupled to the parallelogram structure, wherein the at least one gravity compensating spring is attached between two links of the four-bar linkage mechanism at two different spring attachment points (paragraph 0048, 0050, 0052); a spring adjustment mechanism (lead screws; Figs. 1-2 and 4, element 104, 205, 405, 406) coupled to one end of the at least one gravity compensating spring (via carrier nut; Figs. 1-2 and 4, element 103, 204, 403, 404) and configured to adjust a position (see Fig. 1: lift, neutral, downward) of at least one of the spring attachment points (paragraph 0048-0052 and 0054); and a spring adjustment actuator (Figs. 2 and 4, element 206, M, 401, 402) coupled to move the spring adjustment mechanism to alter the position of the at least one spring attachment point and dynamically alter an amount of gravity compensating torque (Fig. 4, element 409) applied by the at least one gravity compensating spring when a payload (Fig. 4, element 410) handled by the apparatus changes (paragraph 0049-0050 and 0054).
Regarding claim 2, Stachowski et al. disclose the apparatus as recited in claim 1, wherein the at least one gravity compensating spring comprises two gravity compensating springs, each of which is coupled diagonally within the parallelogram structure and attached between two links of the four-bar linkage mechanism at two different spring attachment points (Fig. 4; paragraph 0054).
Regarding claim 6, Stachowski et al. disclose the apparatus as recited in claim 1, further comprising an inertial actuator (Fig. 4, elements 401, 403, 405, 407 and 402, 404, 406, 408) coupled between links of the four-bar linkage mechanism to effectuate rotational movement of the four-bar linkage mechanism and apply an adjustable amount of force to accelerate and manipulate the payload (paragraph 0048, 0054).
Regarding claim 8, Stachowski et al. disclose the apparatus as recited in claim 6, wherein the inertial actuator is a rotational actuator (motor / servo) inherently comprising a stator and a rotor, wherein the stator is coupled to the first side link and the rotor is coupled to the lower link (via Fig. 4, element 403, 404), or vice versa.
Regarding claim 12, Stachowski et al. disclose a robotic manipulator, comprising: a plurality of spring compensated joints (Fig. 4, element 400-A and 400-B), each including: a four-bar linkage mechanism including an upper link arranged parallel to a lower link and a first side link arranged parallel to a second side link, wherein the first and second side links are coupled between the upper and lower links at distal ends thereof to form a parallelogram structure; at least one gravity compensating spring (see reproduced Fig. 4 below) coupled between two links of the four-bar linkage mechanism at two different spring attachment points to provide a lifting force (Fb) (upward) in a direction opposing a gravitational load force (Fg) (Fig. 4, element 409); a spring adjustment mechanism (Fig. 4, element 405, 406; lead screw) coupled to one end of the at least one gravity compensating spring (via Fig. 4, element 403, 404) to alter a position of at least one of the spring attachment points; and a spring adjustment actuator (Fig. 4, element M, 401, 402; motor/servo), which is coupled to move the spring adjustment mechanism, so as to alter the position of the at least one spring attachment point and adjust the amount of lifting force (Fb) provided by the at least one gravity compensating spring (paragraph 0054).

    PNG
    media_image1.png
    542
    570
    media_image1.png
    Greyscale

Regarding claim 13, Stachowski et al. disclose the robotic manipulator as recited in claim 12, wherein the at least one gravity compensating spring comprises two gravity compensating springs, each of which is coupled diagonally between two links of the four-bar linkage mechanism at two different spring attachment points (Fig. 4; paragraph 0054; see reproduced and labeled Fig. 4 above).
Regarding claim 16, Stachowski et al. disclose the robotic manipulator as recited in claim 12, further comprising: a sensor coupled to measure the force and/or torque of a payload handled by the robotic manipulator; and a feedback controller coupled to the sensor and the spring adjustment actuator, wherein the feedback controller is configured to use an output of the sensor to alter the at least one spring attachment point and dynamically adjust the lifting force in real-time to compensate for gravitational load forces on dynamically varying payloads (paragraph 0054).
Regarding claim 21, Stachowski et al. disclose the robotic manipulator as recited in claim 12, wherein the plurality of spring compensated joints includes a first spring compensated joint (Figs. 4 and 7, element 400-A, 710) and a second spring compensated joint (Figs. 4 and 7, element 400-B and 711; paragraph 0054 and 0058).
Regarding claim 22, Stachowski et al. disclose the robotic manipulator as recited in claim 21, further comprising a first yaw actuator (Fig. 7, element 707), a second yaw actuator (Fig. 7, element 705), a third yaw actuator (Fig. 7, element 706), wherein: the first yaw actuator is coupled to mechanical ground (via Fig. 7, element 713); the first spring compensated joint is coupled between the first yaw actuator and the second yaw actuator (Fig. 7, element 710); and the second spring compensated joint is coupled between the second yaw actuator and the third yaw actuator (Fig. 7, element 711; paragraph 0058).
Allowable Subject Matter
Claims 3-5, 7, 9-11, 14-15 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dale Moyer/Primary Examiner, Art Unit 3664 ,